Citation Nr: 0908048	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Ronald Aronds, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to service 
connection for hypertension.

When this matter was last before the Board in January 2005, 
in pertinent part, the Board confirmed the denial of the 
claim of entitlement to service connection for hypertension.  
The Veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2007 Memorandum Decision, the Court set aside 
that part of the Board's decision that had denied service 
connection for hypertension, and remanded the matter to the 
Board for further development and re-adjudication.  In 
October 2007 the Board remanded the Veteran's current claim 
for further development.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in December 2004.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  The 
Veteran contends that his hypertension began while he was 
stationed in the Solomon Islands at which time he was 
subjected to sun exposure, tropical diseases, insects, and a 
foreign environment.  He also claims that because of his over 
exposure to sun he spent about three weeks in the base 
hospital being treated for skin problems and dehydration.  At 
his December 2004 hearing the Veteran testified that he has 
been treated for hypertension since 1946, but that most of 
his doctors have passed away or given up their practices, so 
their medical records are not available.  

The January 2007 Memorandum Decision outlined the fundamental 
bases for the remand of the issue on appeal.  In setting 
aside the Board's January 2005 denial of service connection 
for hypertension, the Memorandum Decision took exception to 
the fact that the Board: 1) failed to acknowledge documentary 
evidence of a 1949 VA denial of life insurance due to high 
blood pressure; 2) failed to suggest alternative evidence 
that might be sought as a replacement for any service medical 
records that were not in the claims file regarding the 
Veteran's extended hospital stay while assigned in New 
Guinea; 3) failed to discuss the application of the 
heightened duty to assist a Veteran when records are lost; 
and 4) failed to provide medical authority for its conclusion 
that the Veteran's reported blood pressure readings during 
active service were "normal."

In its October 2007 Remand the Board noted that the Veteran 
should be provided with a VA examination to determine the 
etiology of his claimed hypertension disability, and that the 
examiner should note a review of the claim file.

On November 20, 2008, the Veteran was given a VA examination.  
The examiner noted that the Veteran's claim file was 
reviewed.  It was noted that when questioned the Veteran 
indicated that the first time he was treated for hypertension 
was in 1951, and that the Veteran's blood pressure during 
service, as reflected by his service treatment records 
(STRs), is not considered high.  The examiner opined that the 
Veteran did not have high blood pressure during service, and 
that the Veteran's hypertension is not likely as not related 
to military service.  

On November 10, 2008, the RO received a VA letter dated on 
December 1, 1949, which notes that the Veteran's application 
for re-instatement of National Service Life Insurance was not 
accepted because he did not meet the good health requirement 
for insurability due to high blood pressure.  Although the 
January 2007 Memorandum Decision notes that there was 
documentary evidence of a 1949 VA denial of life insurance 
due to high blood pressure at the time of the Board's January 
2005 decision, this is not clear based on a review of the 
Veteran's claim file.  Regardless, the Board specifically 
noted that the January 2007 Memorandum Decision discussed the 
fact that the Veteran was denied life insurance due to high 
blood pressure in 1949 and, notwithstanding, the examiner 
failed to mention or discuss this fact in his November 2008 
report.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a 
new VA examination should be provided to determine the 
etiology of the Veteran's hypertension.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his current hypertension.  The examiner is 
asked to elicit from the Veteran details 
about the history of all complaints 
relating to hypertension.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's current hypertension had its 
onset during the Veteran's service, within 
one year following the Veteran's service, 
or is otherwise related to any event, 
injury, or disease during the Veteran's 
service.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must specifically discuss the VA 
letter dated December 1, 1949, which notes 
that the Veteran had high blood pressure, 
as well as the Veteran's in-service blood 
pressure measurements (as reflected in his 
STRs) in his opinion. 

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



